EXHIBIT 10.42
EXECUTION VERSION
FOURTH AMENDMENT AND WAIVER TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
(Wachovia/Arbor)
     THIS FOURTH AMENDMENT AND WAIVER TO FIRST AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of February 2, 2010 (this “Amendment No. 4”), is entered
into by and among ARBOR REALTY FUNDING LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Arbor Realty Funding”), as
a borrower, ARSR TAHOE, LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “ARSR Tahoe”), as a borrower, ARBOR REALTY
LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and permitted assigns, “Arbor Realty”), as a borrower, ART 450 LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “ART 450”), as a borrower, ARBOR REALTY SR, INC., a Maryland
corporation (together with its successors and permitted assigns, “ARSR”), as a
borrower, ARBOR ESH II LLC (together with its successors and permitted assigns,
“Arbor ESH” and, together with Arbor Realty Funding, ARSR Tahoe, Arbor Realty
and ARSR, each individually referred to herein as a “Borrower” and collectively
referred to herein as the “Borrowers”), as a borrower, ARBOR REALTY TRUST, INC.,
a Maryland corporation (together with its successors and permitted assigns,
“ART”), as a guarantor, Arbor Realty, as a guarantor, ARSR, as a guarantor
(ARSR, together with ART and Arbor Realty, the “Guarantors”), the several banks
and other financial institutions party to the Credit Agreement (each, together
with its successors and assigns, a “Lender” and, collectively, the “Lenders”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Administrative Agent”), and consented to by ARSR, as the
pledgor (together with its successors and permitted assigns, the “Pledgor”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Credit Agreement (as defined below and as amended
hereby).
R E C I T A L S
     WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative
Agent are parties to that certain First Amended and Restated Credit Agreement,
dated as of July 23, 2009 (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, including pursuant to
that First Amendment to First Amended and Restated Credit Agreement and Other
Credit Documents, dated as of December 16, 2009, that Second Amendment to First
Amended and Restated Credit Agreement, dated as of December 24, 2009, that Third
Amendment and Waiver to First Amended and Restated Credit Agreement, dated as of
January 20, 2010 and by this Amendment No. 4, the “Credit Agreement”);
     WHEREAS, the Borrowers and the Guarantors desire to make certain
modifications to the Credit Agreement;
     WHEREAS, the Borrowers and the Guarantors have requested that the
Administrative Agent and the Lenders waive certain provisions in the Credit
Agreement;
Fourth Amendment and Waiver to Credit Agreement
(Wachovia/Arbor)





--------------------------------------------------------------------------------



 



     WHEREAS, the Administrative Agent and the Lenders are willing to waive
certain provisions of and modify the Credit Agreement as requested by the
Borrowers and the Guarantors on the terms and conditions specified herein;
     WHEREAS, each Guarantor desires to evidence its agreement to the amendments
and modifications set forth herein and to reaffirm its obligations under the
Guaranty; and
     WHEREAS, the Pledgor is a party to other Credit Documents and related
agreements that may be affected, directly or indirectly, by this Amendment No. 4
and desires to evidence its agreement to the amendments and modifications set
forth herein.
     NOW THEREFORE, in consideration of the foregoing recitals, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     Section 1. Waiver.
     The Borrowers and the Guarantors acknowledge and agree that ART may not
comply with the Financial Covenant related to the ratio of its Net Total
Liabilities to Adjusted Tangible Net Worth contained in Subsection 5.9(c) of the
Credit Agreement for the Test Period ending December 31, 2009 and may not comply
with such Financial Covenant in 2010 (the “Acknowledged Non-Compliance”).
Notwithstanding such Acknowledged Non-Compliance, the Administrative Agent and
the Lenders hereby agree to waive, solely through the Payoff Date, the
Acknowledged Non-Compliance. All parties acknowledge and agree that the
Administrative Agent’s and the Lenders’ one-time waiver of the Acknowledged
Non-Compliance as set forth herein shall not be deemed to be a waiver of any
other term, provision, duty, obligation, liability, right, power, remedy or
covenant of any party to the Credit Documents or a waiver of any other
non-compliance with Subsection 5.9(c) of the Credit Agreement or any other
Financial Covenant for any other period of time. The waiver set forth herein
shall be effective only to the extent specifically set forth herein and shall
not (a) be construed as a waiver of any breach or default other than as
specifically waived herein nor as a waiver of any breach or default of which the
Administrative Agent or the Lenders have not been informed by the Borrowers, the
Guarantors or the Pledgor, (b) affect the right of the Administrative Agent
and/or the Lenders to demand compliance by the Borrowers, the Guarantors and the
Pledgor with all terms and conditions of the Credit Documents, except as
specifically modified or waived by this Amendment No. 4, (c) be deemed a waiver
of any transaction or future action on the part of the Borrowers, the Guarantors
or the Pledgor requiring the Administrative Agent’s, the Lenders’ or the
Required Lenders’ consent or approval under the Credit Documents, or (d) except
as waived hereby, be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.
     Section 2. Amendments to Credit Agreement.
     (a) The following new definition is added to Section 1.1 of the Credit
Agreement (to be inserted in the correct alphabetical order):
““Payoff Date” shall have the meaning set forth in Section 2.18 of the Credit
Agreement.”
     (b) Sections 5.9(b) and (c) of the Credit Agreement are hereby amended and
restated in their entirety as follows:
Fourth Amendment and Waiver to Credit Agreement
(Wachovia/Arbor)

2



--------------------------------------------------------------------------------



 



     “(b) Maintenance of Tangible Net Worth. (i) For any Test Period other than
the Test Periods ending on September 30, 2010 and December 31, 2010, ART shall
not permit Tangible Net Worth at any time to be less than $150,000,000, and,
(ii) for the Tests Periods ending on September 30, 2010 and December 31, 2010,
ART shall not permit Tangible Net Worth at any time to be less than $50,000,000.
     (c) Maintenance of Ratio of Net Total Liabilities to Adjusted Tangible Net
Worth. (i) For any Test Period other than the Test Periods ending on
September 30, 2010 and December 31, 2010, ART shall not permit the ratio of its
Net Total Liabilities to Adjusted Tangible Net Worth at any time to be greater
than 4.5 to 1.0, and, (ii) for the Tests Periods ending on September 30, 2010
and December 31, 2010, ART shall not permit the ratio of its Net Total
Liabilities to Adjusted Tangible Net Worth at any time to be greater than 5.8 to
1.0.”
     Section 3. Credit Documents in Full Force and Effect as Modified.
     Except as specifically modified hereby, the Credit Documents shall remain
in full force and effect in accordance with their terms. All references to any
Credit Document shall be deemed to mean each Credit Document as modified by this
Amendment No. 4. This Amendment No. 4 shall not constitute a novation of the
Credit Documents, but shall constitute modifications thereof. The parties hereto
agree to be bound by the terms and conditions of the Credit Documents, as
modified by this Amendment No. 4, as though such terms and conditions were set
forth herein. Each of the Borrowers, the Guarantors and the Pledgor hereby
ratifies the Credit Agreement and the other Credit Documents and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and the
other Credit Documents applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations. This Amendment
No. 4 is a Credit Document executed pursuant to the Credit Agreement and shall
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.
     Section 4. Representations.
     Each of the Borrowers, the Guarantors and the Pledgor represents and
warrants, as of the date of this Amendment No. 4, as follows:
     (a) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and each
jurisdiction where it conducts business;
     (b) the execution, delivery and performance by it of this Amendment No. 4
is within its corporate, company or partnership powers, has been duly authorized
and does not contravene (1) its Authority Documents or its applicable
resolutions, (2) any Requirements of Law or (3) any Contractual Obligation,
Indebtedness or Guarantee Obligation;
     (c) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority or other
Person is required in connection with the execution, delivery, performance,
validity or enforceability by or against it of this Amendment No. 4;
     (d) this Amendment No. 4 have been duly executed and delivered by it;
     (e) this Amendment No. 4 and each of the Credit Documents as modified
thereby constitute its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as
Fourth Amendment and Waiver to Credit Agreement
(Wachovia/Arbor)

3



--------------------------------------------------------------------------------



 



enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;
     (f) the Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Secured Parties, which security interests and Liens are perfected
in accordance with the terms of the Security Documents and prior to all Liens
subject to Permitted Liens;
     (g) no Default or Event of Default exists or will exist after giving effect
to this Amendment No. 4;
     (h) each of the Credit Documents is in full force and effect and neither
the Borrowers, the Guarantors nor the Pledgor has any defense, offset,
counterclaim, abatement, right of rescission or other claims, actions, causes of
action, demands, damages or liabilities of any kind or nature, in all cases
whether legal or equitable, available to the Borrowers, the Guarantors, the
Pledgor or any other Person with respect to (i) this Amendment No. 4, the Credit
Agreement, the Credit Documents or any other instrument, document and/or
agreement described herein or therein, as modified and amended hereby, (ii) the
obligation of the Borrowers and the Guarantors to repay the Obligations and
other amounts due under the Credit Documents or (iii) the Administrative Agent,
the Lenders or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising out of or from
or in any way related to or in connection with the Credit Agreement or the
Credit Documents, including, without limitation, any action by such Persons, or
failure of such Persons to act, under the Credit Agreement or the other Credit
Documents on or prior to the date hereof; and
     (i) except as specifically provided in this Amendment No. 4, the
Obligations are not reduced or modified by this Amendment No. 4.
     Section 5. Conditions Precedent.
     The effectiveness of this Amendment No. 4 is subject to the following
conditions precedent: (i) delivery to the Administrative Agent of this Amendment
No. 4 duly executed by each of the parties hereto; (ii) the payment of all legal
fees and expenses of Moore & Van Allen PLLC, as counsel to the Administrative
Agent, in the amount to be set forth on a separate invoice; and (iii) delivery
to the Administrative Agent of such other documents, agreements or
certifications as the Administrative Agent may reasonably require.
     Section 6. Miscellaneous.
     (a) This Amendment No. 4 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
     (b) The descriptive headings of the various sections of this Amendment
No. 4 are inserted for convenience of reference only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.
     (c) This Amendment No. 4 may not be amended or otherwise modified, waived
or supplemented except as provided in the Credit Agreement.
Fourth Amendment and Waiver to Credit Agreement
(Wachovia/Arbor)

4



--------------------------------------------------------------------------------



 



     (d) The interpretive provisions of Sections 1.2 through 1.8 of the Credit
Agreement are incorporated herein mutatis mutandis.
     (e) This Amendment No. 4 represents the final agreement among the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements between the parties. There are no unwritten oral agreements
between the parties.
     (f) THIS AMENDMENT NO. 4 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT NO. 4 SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (g) Each provision of this Amendment No. 4 shall be valid, binding and
enforceable to the fullest extent permitted by Requirements of Law. In case any
provision in or obligation under this Amendment No. 4 shall be invalid, illegal
or unenforceable in any jurisdiction (either in its entirety or as applied to
any Person, fact, circumstance, action or inaction), the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction or as applied to any Person, fact,
circumstance, action or inaction, shall not in any way be affected or impaired
thereby.
     (h) In consideration of the Lenders and the Administrative Agent entering
into this Amendment No. 4, each of the Borrowers, each of the Guarantors and the
Pledgor hereby waives, releases and discharges the Administrative Agent, the
Lenders and the Administrative Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises out of or from or in
any way relating to or in connection with the Credit Agreement or the Credit
Documents, including but not limited to, any action or failure to act under the
Credit Agreement or the other Credit Documents on or prior to the date hereof,
except, with respect to any such Person being released hereby, any actions,
causes of action, claims, demands, damage and liabilities arising out of such
Person’s gross negligence or willful misconduct in connection with the Credit
Agreement or the other Credit Documents.
     (i) Each Guarantor (i) agrees to and consents to the terms and provisions
of this Amendment No. 4, (ii) acknowledges and confirms that the Guaranty
remains in full force and effect notwithstanding this Amendment No. 4, and
(iii) reaffirms its obligations under the Guaranty.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Fourth Amendment and Waiver to Credit Agreement
(Wachovia/Arbor)

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No. 4 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

          BORROWERS: ARBOR REALTY FUNDING, LLC, a Delaware limited liability
company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARSR TAHOE, LLC, a Delaware limited liability
company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
            By:   /s/ John Natalone         Name:   John Natalone       
Title:   Executive Vice President        ART 450 LLC, a Delaware limited
liability company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY SR, INC., a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR ESH II LLC, a Delaware limited liability
company
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

[Signatures Continued on the Following Page]
Fourth Amendment and Waiver to Credit Agreement
(Wachovia/Arbor)

S - 1



--------------------------------------------------------------------------------



 



          GUARANTORS: ARBOR REALTY TRUST, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President        ARBOR REALTY SR, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

[Signatures Continued on the Following Page]
Fourth Amendment and Waiver to Credit Agreement
(Wachovia/Arbor)

S - 2



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent on behalf of the Lenders
      By:   /s/ John Nelson         Name:   John Nelson        Title:   Managing
Director      LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender
      By:   /s/ John Nelson         Name:   John Nelson        Title:   Managing
Director     

[Signatures Continued on the Following Page]
Fourth Amendment and Waiver to Credit Agreement
(Wachovia/Arbor)

S - 3



--------------------------------------------------------------------------------



 



CONSENTED TO BY:

          PLEDGOR: ARBOR REALTY SR, INC.,
a Maryland corporation
      By:   /s/ John Natalone         Name:   John Natalone        Title:  
Executive Vice President     

Fourth Amendment and Waiver to Credit Agreement
(Wachovia/Arbor)

S - 4